FILED
                            NOT FOR PUBLICATION                             FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAVIT BAGHDASARYAN,                              No. 06-71851

              Petitioner,                        Agency No. A079-569-313

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 17, 2011
                              Pasadena, California

Before: GOODWIN, KLEINFELD, and GRABER, Circuit Judges.




       Davit Baghdasaryan, a citizen of Armenia, petitions for review of an order of

the Board of Immigration Appeals denying his application for asylum. He asserts

that the immigration judge’s (IJ) adverse credibility determination rendered at his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
2004 hearing was caused in large part by the ineffective assistance of his retained

counsel.

         The record on its face amply demonstrates ineffective performance by

Baghdasaryan’s counsel, Gloria Weil-Herrera. See Castillo-Perez v. INS, 212 F.3d

518, 525 (9th Cir. 2000). Corroborating evidence in the form of medical and other

records was available before the hearing, yet Weil-Herrera failed to introduce it.

The absence of corroboration was a key factor in the agency’s failure to credit

petitioner’s testimony. Because ineffective assistance by counsel may have

changed the outcome at the merits hearing, petitioner was denied due process. See

Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir. 2005); Lara-Torres v.

Ashcroft, 383 F.3d 968, 973 (9th Cir. 2004), as amended, 404 F.3d 1105 (9th Cir.

2005).

         We grant the petition and remand for a new hearing and, therefore, do not

reach the issue of credibility.




         PETITION GRANTED AND CAUSE REMANDED.